DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Tarolli on 15 December 2021.
The application has been amended as follows: 
“the receptacle” has been changed to --a receptacle-- (claim 6, line 2);
“the actuating portion” has been changed to --an actuating portion-- (claim 6, line 2).

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 02 December 2021, with respect to Buzzard et al. (US 2014/0000325) and the eccentric part deforming the support surface from canceled claims 15 and 16 and added into newly amended independent claims 1 and 12, have been fully considered and are persuasive.  The prior art rejection of claims 15 and 16 has been withdrawn. 

Allowable Subject Matter
Claims 1-13 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowable subject matter is the eccentric part deforming the support surface as the eccentric part is further rotated by the load to more deeply engage the engaging portion, in combination with other features of claims 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614